    Case 1:16-cr-00838-DLC Document 96 Filed 02/11/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - -       X
                                     :
UNITED STATES OF AMERICA             :
                                     :    ORDER
           - v. -                    :
                                     :    16 CR. 838-2 (DLC)
LAZARO MARTINEZ-ALONSO,              :
                                     :
                 Defendant.          :
                                     :
-- - - - - - - - - - - - - - -       X


     WHEREAS on January 6, 2021, the United States Probation

Department filed a violation report with the Court setting forth

an alleged violation of the terms of supervised release committed

by LAZARO MARTINEZ-ALONSO, the defendant;

     WHEREAS on January 28, 2021, the Court arraigned the defendant

on the violation specification and ordered that the defendant be

remanded pending a violation hearing;

     WHEREAS on January 29, 2021, the defendant surrendered to the

custody of the United States Marshals Service;

     WHEREAS on February 11, 2021, the Court held a conference

during which the defendant admitted to the violation specification

and the Court adjourned sentencing until April 16, 2021;

     NOW THEREFORE IT IS HEREBY ORDERED that the defendant be

released immediately from the custody of the United States Marshals

Service pending sentencing on April 16, 2021;
    Case 1:16-cr-00838-DLC Document 96 Filed 02/11/21 Page 2 of 2



     IT IS FURHTER ORDERED that the defendant is hereby placed on

bail pending sentencing and the Court re-imposes the terms and

conditions of release as set forth in the December 04, 2020

Judgment (ECF No. 82) with the following amendments:

         1. The defendant shall be placed on home detention to be

           monitored by GPS;

         2. The   defendant   shall   be   restricted     from   leaving    his

           residence at all times except for employment; education;

           religious services; medical; substance abuse; or mental

           health treatment; attorney visits; Court appearances;

           Court-ordered      obligations;   or   other    activities      pre-

           approved by the probation officer.

         3. The defendant shall contact his probation officer as

           soon as he is released from custody to arrange for GPS

           monitoring.


Dated:     New York, New York
           February 11, 2021


                                  ___________________________________
                                  THE HONORABLE DENISE COTE
                                  UNITED STATES DISTRICT JUDGE




                                      2
